Case 1:16-cv-00645-SEB-DLP Document 183 Filed 10/29/18 Page 1 of 2 PageID #: 1918




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  THE ESTATE OF TAMMY PEREZ,                          )
       by its Administrators,                         )
       SHERYL and RAUL PEREZ,                         )
                                                      )
                 PLAINTIFF,                           ) Cause No. 1:16-cv-00645-SEB-DLP
                                                      )
                 v.                                   )
                                                      )
  ADVANCED CORRECTIONAL                               )
        HEALTHCARE INC.,                              )
  ANITA BURNAM,                                       )
  RACHEL MUNDY,                                       )
  JARED SMITH,                                        )
  and,                                                )
  DR. RONALD EVERSON,                                 )
                                                      )
                 DEFENDANTS.                          )


                            PLAINTIFF’S MOTION TO WITHDRAW
                      WRIT OF HABEUS CORPUS AD TESTIFICUNDUM
         Plaintiff, by counsel, petitions the Court to vacate the Order Granting Writ of Habeus

  Corpus Ad Testificundum (dkt. 180, 10/23/19) and direct the Clerk to withdraw or vacate the

  actual Writ issued on Oct. 24, 2018. Dkt. 181. Both the order and the Writ related to witness

  Stacey McLaughlin to appear at the trial of this case on November 5, 2018. The case has been

  resolved and there will be no trial at which Ms. McLaughlin’s testimony will be necessary.


                                                      Respectfully submitted,

  Dated: October 29, 2018                             /s/ Richard A. Waples
                                                      Richard A. Waples
                                                      Attorney for Plaintiff
Case 1:16-cv-00645-SEB-DLP Document 183 Filed 10/29/18 Page 2 of 2 PageID #: 1919




  Richard A. Waples
  Attorney for Plaintiff
  WAPLES & HANGER
  410 N. Audubon Road
  Indianapolis, IN 46219
  TEL: (317) 357-0903
  FAX: (317) 357-0275
  EMAIL: rwaples@wapleshanger.com



                                   CERTIFICATE OF SERVICE

       The undersigned certifies that on October 29, 2018, a copy of this document was filed

  electronically. Notice of this filing will be sent to counsel of record by operation of the Court=s

  electronic filing system. Parties may access this filing through the Court=s system:

                         Carol Dillon - carol@bleekedilloncrandall.com

                         Adriana Katzen – Adriana@bleekedilloncrandall.com

                         James S. Stephenson – jstephenson@stephlaw.com

                         Pamela Schneeman – pschneeman@stephlaw.com

                         James Bleeke – jim@bleekedilloncrandall.com


                                                        /s/ Richard A. Waples
                                                        Richard A. Waples

  WAPLES & HANGER
  410 N. Audubon Road
  Indianapolis, IN 46219
  TEL: (317) 357-0903
  FAX: (317) 357-0275
  EMAIL: rwaples@wapleshanger.com
